J-A27015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JERONIMO ROSADO                            :
                                               :
                       Appellant               :   No. 401 EDA 2021

        Appeal from the Judgment of Sentence Entered March 23, 2021
               In the Court of Common Pleas of Chester County
            Criminal Division at No(s): CP-15-SA-0000339-2020


BEFORE: PANELLA, P.J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED FEBRUARY 14, 2022

        Jeronimo Rosado appeals, pro se, from the judgment of sentence

imposed following a summary appeal hearing that resulted in the affirmance

of his convictions of restrictions on use of limited access highways (driving in

right lane), driving while operating privilege is suspended (DUI-related),

vehicular hazard signal lamps, and depositing waste on a highway. 1 The

Commonwealth and the trial court urge us to quash Rosado’s appeal. For the

reasons discussed infra, we decline to do so, and affirm the judgment of

sentence.

        On August 30, 2020, Pennsylvania State Police Trooper Brian McCabe

was patrolling London Grove Township when he observed a vehicle traveling

____________________________________________


1   See 75 Pa.C.S.A. §§ 3313(d), 1543(b)(1)(i), 4305(a), 3709(a).
J-A27015-21


in the left lane of a limited access highway. Trooper McCabe searched the

vehicle’s registration and discovered that the vehicle was registered to

Rosado, whose license was suspended for failure to submit to chemical testing.

Trooper McCabe initiated a vehicle stop based upon this information. Rosado

exited his vehicle upon request, and while speaking to Trooper McCabe,

Rosado threw a lit cigarette into the road. Ultimately, Trooper McCabe issued

traffic citations for the above-mentioned summary offenses.

       On October 9, 2020, a magisterial district court found Rosado guilty of

all offenses. On October 20, 2020, Rosado filed a pro se summary appeal to

the Court of Common Pleas of Chester County. Rosado additionally filed

several pro se documents, including a motion to dismiss, a motion for

discovery, and a motion to suppress.

       The trial court conducted a de novo hearing on January 20, 2021. At the

start of the hearing, the trial court denied Rosado’s pre-trial motions.

Following the trial de novo, the trial court found Rosado guilty of all offenses,

and deferred sentencing.2

____________________________________________


2 We note that following a trial de novo, a trial judge generally must sentence
a defendant in open court immediately upon conclusion of the trial. See
Pa.R.Crim.P. 462(G) (stating that a trial judge may defer sentencing
proceedings only in cases where the defendant may be sentenced to
intermediate punishment, and the delay is necessary to confirm the
defendant’s eligibility for intermediate punishment); see also Pa.R.Crim.P.
704(A)(3). The trial court did not explain its reason for deferring sentencing,
nor does the record before us reflect that the court ordered Rosado to undergo
an alcohol evaluation. See 75 Pa.C.S.A. § 1543(b)(1)(i) (providing for
(Footnote Continued Next Page)


                                           -2-
J-A27015-21


       On February 3, 2021, Rosado filed a motion for reconsideration of the

verdict, which the trial court denied. On February 8, 2021, Rosado filed a pro

se notice of appeal, which was docketed at 401 EDA 2021. Rosado also filed

a petition to proceed in forma pauperis, which the trial court denied, stating

that the matter was not yet ripe for appeal. Rosado filed another pro se notice

of appeal on March 1, 2021, referencing the date of the de novo hearing.3

       On March 23, 2021, notwithstanding the notice of appeal pending in this

Court, the trial court sentenced Rosado to 90 days’ imprisonment for driving

while under a DUI-related suspension. The trial court also imposed the

mandatory $500 fine.

       Rosado filed an application for relief on March 31, 2021, arguing that he

was denied his right to appeal and was illegally sentenced after he had filed

the instant appeal. On April 19, 2021, the Commonwealth filed an application

to quash Rosado’s appeal, asserting that Rosado’s notice of appeal was


____________________________________________


“imprisonment for a period of not less than 60 days nor more than 90 days”
for a first conviction of driving while under a DUI-related suspension); 42
Pa.C.S.A. § 9763(c)(1) (providing that “[a]ny person receiving a penalty
imposed pursuant to 75 Pa.C.S.[A.] § 1543(b) … may only have probation
imposed after undergoing an assessment under 75 Pa.C.S.[A.] § 3814
(relating to drug and alcohol assessments).”).

3 This appeal was docketed at 1708 EDA 2021. On September 3, 2021, this
Court issued a rule to show cause why the appeal should not be dismissed as
duplicative of the appeal docketed at 401 EDA 2021. Rosado filed a response,
arguing that his March 1, 2021 filing was intended as a supplement to the
notice of appeal at 401 EDA 2021. This Court thereafter dismissed the appeal
docketed at 1708 EDA 2021.


                                           -3-
J-A27015-21


prematurely filed prior to the imposition of sentence. This Court subsequently

issued an order denying Rosado’s application for relief without prejudice and

denying the Commonwealth’s application to quash without prejudice.

Additionally, this Court directed the trial court to determine Rosado’s eligibility

for in forma pauperis status and court-appointed counsel, and to either

appoint   Rosado     counsel   or   conduct   a   waiver   hearing   pursuant   to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). The trial court

subsequently granted Rosado leave to proceed in forma pauperis, and

determined, following a waiver hearing, that Rosado wished to proceed with

his appeal pro se.

      On July 28, 2021, this Court issued a rule to show cause why Rosado’s

appeal should not be quashed, as no order was entered on the docket on

February 7, 2021. In his pro se response, Rosado argues that he appealed

from the entry of the verdict, which, he believes, was made final by the denial

of his motion for reconsideration. See Response to Rule to Show Cause,

8/9/21, at 2 (wherein Rosado indicates that the clerk of courts directed him

to write the date February 7, 2021 on his notice of appeal “from the verdict of

January 20, 2021, verdict of [s]ummary appeal”); see also id. at 3 (stating,

“a petition for reconsideration was filed February 3, 2021, subsequently

denied February 4, 2021, that triggered Exhibit[ B (a copy of the verdict)] to

go into effect”). This Court subsequently discharged the rule to show cause

and referred the issue to the merits panel for review.


                                       -4-
J-A27015-21


        As a preliminary matter, we consider the propriety of the instant appeal.

The Commonwealth and the trial court ask us to quash Rosado’s appeal as

prematurely filed. See Commonwealth’s Brief at 7-11; Trial Court Opinion,

3/17/21, at 1-2. In criminal actions, which include summary appeals, an

appeal properly lies from the judgment of sentence rather than the denial of

any post-trial motions. See Commonwealth v. Lawrence, 99 A.3d 116, 117

n.1 (Pa. Super. 2014). Instantly, Rosado filed his pro se notice of appeal on

February 8, 2021, after the entry of the verdict, but prior to the imposition of

sentence. While we acknowledge that Rosado’s appeal properly lies from the

judgement of sentence, the trial court did, in fact, enter a final order after

Rosado filed his pro se notice of appeal. In light of the unique circumstances

of this case, and Rosado’s clear attempts to preserve his appellate rights, we

will consider Rosado’s appeal as though it was properly filed following the

entry of the judgment of sentence.4 See Pa.R.A.P. 905(a)(5) (providing that

“[a] notice of appeal filed after the announcement of a determination but

before the entry of an appealable order shall be treated as filed after such

entry and on the day thereof.”).




____________________________________________


4   We have corrected the caption accordingly.


                                           -5-
J-A27015-21


       Rosado argues that he did not receive notice of his prior license

suspension.5 See Appellant’s Brief at 28. Rosado claims that he consistently

receives mail addressed to the West Chester Police Department, located at

401 East Gay Street, and his own mail, addressed to 401 West Gay Street, is

often delayed or does not arrive. See id.

       Rosado’s claim presents a challenge to the sufficiency of the evidence.

See generally Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super.

2014). We review challenges to the sufficiency of the evidence with great

deference to the credibility determinations of the fact finder:

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
____________________________________________


5  Rosado identifies four issues in his statement of questions involved.
However, Rosado provides argument only as to his actual notice claim.
Accordingly, his remaining claims are waived. See Pa.R.A.P. 2119(a)
(providing that the argument section of an appellate brief “shall be divided
into as many parts as there are questions to be argued …, followed by such
discussion and citation of authorities as are deemed pertinent.”); see also
Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super. 2014)
(concluding that appellant waived his claim by failing to adequately develop
his argument or provide citation to and discussion of relevant authority).

                                           -6-
J-A27015-21


      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Id. (citation and brackets omitted).

      Rosado was convicted of driving while under a DUI-related suspension

pursuant to 75 Pa.C.S.A. § 1543(b)(1)(i):

      A person who drives a motor vehicle on a highway or trafficway of
      this Commonwealth at a time when the person’s operating
      privilege is suspended or revoked as a condition of acceptance of
      Accelerated Rehabilitative Disposition for violation of section 3802
      (relating to driving under influence of alcohol or controlled
      substance) or the former section 3731, because of a violation
      of section 1547(b)(1) (relating to suspension for refusal)
      … shall, upon a first conviction, be guilty of a summary offense
      and shall be sentenced to pay a fine of $500 and to undergo
      imprisonment for a period of not less than 60 days nor more than
      90 days.

75 Pa.C.S.A. § 1543(b)(1)(i) (emphasis added).

      The Commonwealth must prove that the defendant had actual notice of

his license suspension in order to sustain a conviction under section 1543.

See Commonwealth v. Brewington, 779 A.2d 525, 527 (Pa. Super. 2001).

Actual notice may be established through either direct or circumstantial

evidence. See Commonwealth v. Zimmick, 653 A.2d 1217, 1221 (Pa.

1995); see also Brewington, 779 A.2d at 527 (stating that “[a]ctual notice

may take the form of a collection of facts and circumstances that allow the

fact finder to infer that a defendant has knowledge of suspension.” (citation

and quotation marks omitted)).




                                       -7-
J-A27015-21


      During the trial de novo, Officer McCabe testified that on August 30,

2020, he observed a vehicle “traveling in the left lane of a limited access

highway with no other vehicles present on the roadway.” N.T., Summary

Appeal, 1/20/21, at 8. When Officer McCabe verified the vehicle’s registration,

he learned that the vehicle was registered to Rosado, and that Rosado had a

DUI-related license suspension at that time. See id. at 8-9. Officer McCabe

initiated a traffic stop based on that information. See id. at 9. Officer McCabe

testified that when he asked Rosado for his license, registration and insurance,

Rosado indicated that he did not have a license and supplied a photo

identification card instead. See id. Specifically, Officer McCabe testified that

Rosado had stated that his license was suspended based on DUI charges. See

id. at 10.

      The Commonwealth also introduced into evidence a copy of Rosado’s

certified driving record. See id. at 12 (wherein Rosado’s certified driver history

was admitted into evidence as Commonwealth’s Exhibit 1); see also

Commonwealth’s Exhibit 1 (PennDOT Certified Driver History as of 1/20/21).

Rosado’s driving record includes a multitude of prior violations and

suspensions, including several suspensions for driving with a suspended

license. See Commonwealth’s Exhibit 1 (PennDOT Certified Driver History as

of 1/20/21), at 2-10. The record indicates that on July 21, 2017, Rosado was

issued a citation under 75 Pa.C.S.A. § 1547, for refusal of chemical testing,




                                      -8-
J-A27015-21


which resulted in a license suspension effective starting January 25, 2030.6

See id. at 9-10. The record reflects that PennDOT mailed the notice of this

license suspension to Rosado on August 30, 2017. See id. at 10; see also id.

at 1 (correctly identifying Rosado’s address as 401 West Gay Street). Further,

during the trial de novo, Rosado acknowledged that he presented only an

identification card to Trooper McCabe, and stated, “I never applied for a

driver’s license….” N.T., Summary Appeal, 1/20/21, at 16-17. Evidence that

PennDOT mailed the notice of suspension to Rosado, together with the

surrounding circumstances, was sufficient to support the court’s finding that

Rosado had actual notice that his license was suspended. See Harden, 103

A.3d at 114-15 (concluding that appellant’s history of suspensions for prior

violations, as detailed in his certified driving record, supported an inference of



____________________________________________


6 The record reflects an additional driving under suspension violation on July
31, 2018. See Commonwealth’s Exhibit 1 (PennDOT Certified Driver History
as of 1/20/21), at 10. For this violation, Rosado received a one-year license
suspension, with an effective date of January 25, 2031. Id. at 10. During the
trial de novo, the trial court asked about the effective date, and the district
attorney explained that it was result of all of Rosado’s prior suspensions. See
N.T., Summary Appeal, 1/20/21, at 27-28; see also 75 Pa.C.S.A. § 1544(b)
(providing that when an additional suspension is assessed during a period of
suspension, the existing suspension will be extended); Commonwealth v.
Jenner, 681 A.2d 1266, 1270 (Pa. 1996) (explaining that license suspensions
are not tolled until all earlier suspensions are completed). Notwithstanding the
anticipatory effective date of Rosado’s section 1547 suspension, the law is
clear that “once a driver is notified of a DUI-related suspension, ‘he is subject
to the enhanced sentencing provisions of § 1543(b) for the duration of any
prior periods of suspension or revocation until the completion of the DUI-
related suspension.’” Harden, 103 A.3d at 112 (emphasis in original) (citing
Jenner, 681 A.2d at 1273-74).

                                           -9-
J-A27015-21


actual knowledge of his license suspension). Accordingly, Rosado is not

entitled to relief on his claim.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2022




                                   - 10 -